DETAILED ACTION
Claims 1-20 are presented for examination. Claims 1-4, 6-12, 14, 15, and 17-20 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
See Remarks filed 16 June 2022 at page 9.
US patent 10,146,877 B1 Zolnieryk, et al. [herein “Zolnieryk”] teaches area of interest subscriptions. Zolnieryk column 2 lines 52-62 teach requestors subscribed to different subspaces. Zolnieryk column 5 lines 59-61 teach object components registered to subscribed subspaces. But Zolnieryke fails to teach separate first and second components with separate query subscriptions which belong to the same first entity.
US 2003/0177187 A1 Levine, et al. [herein “Levine”] teaches hardware configuration for grid computing for a massively multiplayer online game. Levine figures 21 and 22 teach locales and regions of interest. Levine paragraph 232-241 describe objects and object properties. Levine paragraph 334 teaches an “Avatar’s range of interest.” But Levine fails to teach separate first and second components with separate query subscriptions which belong to the same first entity.
US patent 7,383,253 B1 Tsimelzon, et al. [herein “Tsimelzon”] figure 5 and column 6 lines 32-37 teaches a publication manager, a schedule manager, and a subscription manager for continuous query processing. But Tsimelzon fails to teach separate first and second components with separate query subscriptions which belong to the same first entity.
US patent 7,853,615 Liu, et al. [herein “Liu”] teaches hierarchical space partitioning for distributed interactive applications. But Liu fails to teach separate first and second components with separate query subscriptions which belong to the same first entity.
None of these references taken either alone or in combination with the prior art of record disclose “a first entity comprising at least a first component and a second component;” and “a second query subscription, of the second component of the first entity, to the entity database” in combination with the remaining elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        28 July 2022